DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2022 has been entered.

Status of Claims
As a result of the Response filed on RCE on August 8, 20922, claims 1-20 are pending. No claims have been amended since the previous stage of prosecution. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1 and 11, the prior art of regard does not disclose a system or method for displaying and interacting with magnetic reasoning imaging (MRI) data acquired using an MRI system comprising the combination of:
wherein the virtual reality or augmented reality device is further configured to receive an input to select a set of slices to be imaged by the MRI system and to provide the selected set of slices to the MRI system to direct the MRI system to scan the selected set of slices to acquire a set of MR data for the selected set of slices.

As argued by Applicant, the previously cited reference of Silva (US 2020/0107904 A1) is directed towards an MRI system with AR/VR functionalities (See generally, Silva, Fig. 2, Detailed Description, [0048-0065]), but does not teach or suggest a virtual reality or augmented reality device configured to receive an input to select a set of slices to be imaged by the MRI system and to provide the selected set of slices to the MRI system to direct the MRI system to scan the selected set of slices to acquire a set of MR data for the selected set of slices as recited in claim 1 or selecting a set of slices to be imaged by the MRI system using the virtual reality or augmented reality device, and providing the selected set of slices from the virtual reality or augmented reality device to the MRI system to direct the MRI system to scan the selected set of slices to acquire a set of MR data for the selected set of slices as recited in claim 11. (Applicant Remarks at pgs. 7-8). Although Silva does have input component and generally teaches imaging of slices (Detailed Description, [0057-0065]), it is directed towards modifying the holographic image as displayed and creating slices to view. It does not disclose selecting a set of slices to be imaged by the MRI system and subsequently, providing the selected set of slices to the MRI system to direct the MRI system to scan the selected set of slices to acquire a set of MR data for the selected set of slices (Applicant Remarks at pgs. 7-9). 
The other prior art cited currently on the PTO-892 is relevant to the Field of the Invention of AR/VR displays within medical procedures, but do not cure the deficiencies of Silva above. Furthermore, it would not have been obvious to modify Silva or the other prior art of record to arrive at the claimed invention because there is insufficient teaching, suggestion or motivation to do so. 

As such, claims 1 and 11 are free of and unobvious over the prior art and are allowed. The remaining claims are dependent off of claim 1 or claim 11 and are allowed as a result of their dependencies. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWIN XIE/Primary Examiner, Art Unit 2626